wss-is
                                 ELECTRONIC RECORD




COA#       02-13-00540-CR                        OFFENSE:        19.02


           Thomas Ramirez, Jr. v. The State
STYLE:     ofTexas                               COUNTY:         Tarrant

COA DISPOSITION:        MODIFY                   TRIAL COURT:    297th District Court


DATE: 08/06/2015                   Publish: NO   TC CASE #:      1260933R




                         IN THE COURT OF CRIMINAL APPEALS


          Thomas Ramirez, Jr. v. The State of
STYLE:    Texas                                      CCA#                 \l£S>~/&
                                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         (?c7V4<=f7)                                 JUDGE:

DATE:       ///oyiJ-Vy                               SIGNED:                            PC:

JUDGE:        fJA OCotsJtJ.—                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD